  1             Craig Morris #011628
                       Mailing Address:
                 31 North 6th Avenue #105-152
  2                   Tucson, AZ 85701
                     TELEPHONE 520.544.9094
  3                   FACSIMILE 520.989.6269
                     MAIL@DCKTRUSTEE.COM
       Attorney for Dianne Crandell Kerns, Trustee
  4
  5
  6
  7                                  IN THE UNITED STATES BANKRUPTCY COURT

  8                                             FOR THE DISTRICT OF ARIZONA

  9
 10    In re:                                                       CHAPTER 13 PROCEEDINGS
 11    GABRIEL JAMES HARVEY,                                        Case No. 4:19-bk-0058-SHG
 12                                                                 TRUSTEE’S PLAN
                                                 Debtor.            OBJECTION/EVALUATION WITH
 13                                                                 NOTICE OF POTENTIAL DISMISSAL
                                                                    IF CONDITIONS ARE NOT
 14                                                                 SATISFIED
 15                                                                 RE: MODIFIED PLAN (DKT #26)
 16
 17
 18             DIANNE CRANDELL KERNS, Trustee, has analyzed the above-referenced plan and
 19   supporting documents on March 17, 2020 and submits the following evaluation and
 20
      recommendations:
 21
      General Requirements:
 22
         a. Due to the possibility of errors on the claims docket, it is the Attorney’s responsibility to
 23
            review all proofs of claim filed with the Court and resolve any discrepancies between the
 24         claims and the Plan prior to submitting any proposed Stipulated Order Confirming Plan to
            Trustee. Trustee will not recommend confirmation, nor stipulate to confirmation, until the
 25         proof of claims issues are resolved to Trustee’s satisfaction.
 26



Case 4:19-bk-08058-SHG                  Doc 31    Filed 03/19/20   Entered 03/19/20 12:29:24    Desc
                                                     Page 1 of 5
  1      b. Requests by Trustee for documents and information are not superseded by the filing of an
            amended or modified plan. LRBP Rule 2084-10(b).
  2
         c. Trustee objects to any reduction in the Plan duration or payout in a proposed Stipulated
  3
            Order Confirming Plan unless an amended or modified plan is filed (using Local Form
  4         2084-4, Chapter 13 Plan) and noticed out.

  5      d. Trustee requires that any proposed Order Confirming Plan state: “The Plan and this Order
            shall not constitute an informal proof of claim for any creditor.”
  6
         e. Trustee requires that any Stipulated Order Confirming Plan state: “Debtor is instructed to
  7         remit all payments on or before the stated due date each month. Debtor is advised that when
  8         payments are remitted late, additional interest may accrue on secured debts, which may
            result in a funding shortfall at the end of the Plan term. Any funding shortfall must be cured
  9         before a discharge can be entered. This requirement is effective regardless of plan payment
            suspensions, waivers or moratoriums, and must be included in any Stipulated Order
 10         Confirming.”
 11
         f. At the time of confirmation, Debtor is required to certify, via language in the Stipulated
 12         Order confirming, that they are current on all payments that have come due on any Domestic
 13         Support Orders since the filing of their case and that they are current on all required tax
            return filings [pursuant to 11 U.S.C. Sec 1325(a)(8), (9)].
 14
         g. Debtor or Debtor’s Attorney is required to provide copies of their federal and state income
 15         tax returns for each year for the duration of the Plan to Trustee. Tax returns must be
            forwarded within 14 days after the returns have been filed. All Personally Identifiable
 16         Information must be redacted prior to submission. Tax returns may be submitted to
 17         mail@dcktrustee.com. This requirement is to be included in the Stipulated Order
            Confirming the plan. Failure to submit tax returns may result in the dismissal of the Chapter
 18         13 case.

 19      h. If Debtors received a tax refund larger than $1,000.00 for the tax period preceding the filing
            of this case, the continuation of such deduction would constitute a diversion of income that
 20         would otherwise be available to creditors. Accordingly Trustee requires that Debtors (i)
            adjust payroll tax deductions to prevent over withholding, (ii) amend Schedule I to reflect
 21
            the reduced withholding; (ii) submit to Trustee two consecutive paystubs to verify said
 22         reduction; and (iv) increase the plan payments in the Stipulated Order Confirming.

 23      i. If Debtors are in default (in any amount) on their first mortgage the plan must propose
            mortgage conduit payments. If the plan does not propose a mortgage conduit, Trustee
 24         objects to confirmation. This may be resolved by amending the plan or seeking an order
            from the court excusing compliance with the conduit requirement. L.R.B.P. Rule 2084-4(b).
 25
 26



Case 4:19-bk-08058-SHG       Doc 31     Filed 03/19/20     Entered 03/19/20 12:29:24        Desc
                                           Page 2 of 5
  1   Specific Requirements:
  2         1. Tax Refunds. If Debtor receives a tax refund in excess of $1,000.00 during the
  3            pendency of this case, said refund must be turned over to Trustee. The proposed
               stipulated order on confirmation needs to specifically provide that such refund is a
  4            SUPPLEMENTAL payment under the plan.

  5         2. The Order Confirming Plan Must Contain the Following Language Related to
               Treatment of General Unsecured Claims: “General Unsecured Claims. Such claims
  6            shall be paid pro rata the balance of payments under the Plan and any unsecured debt
  7            balance remaining unpaid at the end of the Plan may be discharged as provided in 11
               U.S.C. § 1328(a).”
  8
            3. Filed Proofs of Claim. To date Trustee has noted that the following Creditors have filed
  9            proofs of claim that differ from the treatment proposed in the Chapter 13 Plan. Trustee
               objects to the treatment of these proofs of claim. This objection may be resolved
 10            by amending the secured/priority treatment to match the proofs of claim in the
 11            Stipulated Order Confirming the Plan or by filing an objection followed by an
               order: HLS OF NEVADA LLC. This objection extends to proofs of claim, if any,
 12            filed after the date of this evaluation/objection which seek treatment different from that
               provided for in the proposed Chapter 13 Plan.
 13
            4. HLS OF NEVADA LLC Proof of Claim 2. Trustee objects to confirmation because the
 14            creditor has filed a secured proof of claim in the amount of $7,757.01 for Debtor’s 2007
 15            Ford F150 and Debtor’s order confirming plan docket 20 states creditor will be paid an
               amount of $7,757.01 plus 8% interest; however, the modified plan now proposes to
 16            change the amount paid to $7,757.01 plus 5% interest. This objection may be resolved
               by matching the stipulated order confirming the plan docket 20.
 17
            5. Unfiled Proofs of Claim. To date the following creditors listed in the Plan have not filed
 18            proofs of claims: None. Trustee reserves the right to supplement or amend this paragraph.
 19         6. Plan Payments. Debtor has made payments in the total amount of $1825.00. Debtor is
 20            current on these payments through March 2020. Trustee will not stipulate to
               confirmation unless the plan payments are current. Plan payment information may be
 21            obtained by logging on to www.ndc.org. In general, the information on this website is
               24-hours old.
 22
            7. Plan Analysis Does Not Match Plan Base. Trustee objects to confirmation as Debtor’s
 23            plan payments total $23,240.00, and the plan analysis provides plan payments totaling
 24            $22,625.00 due to the tax refund amount of $615.00, which is now due for the 2019 Tax
               Return. Trustee will not approve the plan unless the proposed plan payments and the
 25            funding in the plan and analysis match. This objection may be resolved by modifying
               the plan so that these amounts match.
 26



Case 4:19-bk-08058-SHG      Doc 31     Filed 03/19/20     Entered 03/19/20 12:29:24        Desc
                                          Page 3 of 5
  1            8. Documents Requested by Trustee. Any documents that have been requested will need
                  to be provided within 30 days. Such documents should be sent to Trustee with a cover
  2               letter outlining and describing the documents. Any documentation submitted must be
  3               legible, organized by category and month, totaled and averaged (i.e. “show your
                  work”). If Debtors fail to follow this guideline, Trustee will not consider any
  4               information as being received and a Dismissal Order may be lodged for failure to
                  comply. Debtor is also required to submit a written explanation justifying the
  5               reasonable NECESSITY of the excessive expenses.
  6            9. Liquidation Analysis: At this time Trustee believes that the plan does satisfy the
                  liquidation analysis requirements. Trustee reserves the right to amend this conclusion.
  7
  8            10. Plan Feasibility. Pursuant to Trustee’s calculations, the Chapter 13 Plan is feasible at
                   this time. Trustee reserves the right to file an amended evaluation requiring adjustments
  9                to the terms of the plan, including an increase in plan funding if necessary, in order to
                   address all timely filed proofs of claim once the claims bar date has passed in this case.
 10
               11. Objections to Confirmation. Debtor shall resolve plan objections by submitting a
 11                proposed SOC to Trustee or by setting a hearing on the objection within 30 days of this
 12                objection/evaluation. If Debtor wishes to confirm by stipulation, the stipulation of the
                   objecting creditor must be obtained in writing prior to submitting a proposed SOC to
 13                Trustee. If the resolution of the objection requires changes which have an adverse
                   impact on any other creditor under the plan (including a reduction in the amount to any
 14                creditor and/or a delay in payment), the changes must be noticed to creditors and an
                   opportunity for objection provided. To date Trustee has noted that the following
 15                creditors have filed objections to the Chapter 13 Plan: HLS OF NEVADA LLC.
 16
               12. Submission of Proposed SOC. If Debtors propose to confirm the plan through a
 17                stipulated order on confirmation, a Notice of Submitting Proposed SOC should be filed
                   with the Court, including a complete copy of the Proposed SOC as an exhibit. The
 18                Notice, SOC, and filing receipt may then be transmitted to Trustee via electronic mail
                   (mail@dcktrustee.com) or first class mail. Trustee will not review a proposed SOC if
 19                it does not appear on the court’s docket. 1 Trustee considers the time for reviewing a
                   proposed Order pursuant to LRBP Rule 2084-13(e), to begin running when all
 20
                   Recommendation conditions are met.
 21
 22            RESPECTFULLY SUBMITTED this 19th day of March 2020.

 23
 24
 25
      1
               The alternative to stipulated confirmation is setting a contested confirmation hearing before the
 26   judge.




Case 4:19-bk-08058-SHG           Doc 31      Filed 03/19/20       Entered 03/19/20 12:29:24            Desc
                                                Page 4 of 5
  1
                                                   OFFICE OF THE CHAPTER 13 TRUSTEE
  2                                                31 North 6th Avenue #105-152
                                                   Tucson, AZ 85701
  3
                                                   By /s/                     ASB# 011628
  4                                                   Craig Morris
                                                      Staff Attorney for the Chapter 13 Trustee
  5
  6   A copy of the foregoing was filed with the
  7   court and a copy, was transmitted via
      electronic or first class
  8   mail this 3/19/2020 to:

  9   GABRIEL JAMES HARVEY
      710 N. RICHEY BLVD.
 10   TUCSON, AZ 85716
 11   Debtor

 12   WAYNE MORTENSEN
      MORTENSEN LAW OFFICES, PLLC
 13   1901 E UNIVERSITY DR, STE. 360
      Mesa, AZ 85203
 14   520-365-4546
 15   Fax : 480-656-0152
      Email: mortensenlawcourt@gmail.com
 16   Attorney for Debtor

 17   By: AVR
 18
 19
 20
 21
 22
 23
 24
 25
 26



Case 4:19-bk-08058-SHG       Doc 31    Filed 03/19/20     Entered 03/19/20 12:29:24      Desc
                                          Page 5 of 5
